Citation Nr: 1229346	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-38 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for the residuals of a shell fragment wound of the right anterior thigh and posterior calf muscles (Muscle Group XIV).

2.  Entitlement to an evaluation in excess of 10 percent for the residuals of a shell fragment wound of the right bicep (Muscle Group V).  

3.  Entitlement to an evaluation in excess of 10 percent for the residuals of a shell fragment wound of the right foot with plantar flexion (Muscle Group XI).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that action, the RO denied entitlement to an increased evaluation for the residuals of a shrapnel wound of Muscle Group VIII of the right arm and leg that had been previously assigned a 10 percent rating.  The appellant appealed that action and subsequent to the appellant's notice of disagreement, he underwent a VA medical examination.  The results of that examination were forwarded to the RO which, in turn, trifurcated the issue (as now shown on the front page of this action).  


FINDINGS OF FACT

On August 6, 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal on the issues of entitlement to increased evaluations for the residuals of a shell fragment wound of the right anterior thigh and posterior calf muscles (Muscle Group XIV), the residuals of a shell fragment wound of the right bicep (Muscle Group V), and for the residuals of a shell fragment wound of the right foot with plantar flexion (Muscle Group XI). 
 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to an increased evaluation for the residuals of a shell fragment wound of the right anterior thigh and posterior calf muscles (Muscle Group XIV) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to an increased evaluation for the residuals of a shell fragment wound of the right bicep (Muscle Group V) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to an increased evaluation for the residuals of a shell fragment wound of the right foot with plantar flexion (Muscle Group XI) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

On August 6, 2012, the appellant submitted notice to VA that he wished to withdraw his appeal with respect to the issues of entitlement to increased evaluations for the residuals of a shell fragment wound of the right anterior thigh and posterior calf muscles (Muscle Group XIV), the residuals of a shell fragment wound of the right bicep (Muscle Group V), and for the residuals of a shell fragment wound of the right foot with plantar flexion (Muscle Group XI).  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.


ORDER

1.  Entitlement to an evaluation in excess of 40 percent for the residuals of a shell fragment wound of the right anterior thigh and posterior calf muscles (Muscle Group XIV) is dismissed.

2.  Entitlement to an evaluation in excess of 10 percent for the residuals of a shell fragment wound of the right bicep (Muscle Group V) is dismissed.  

3.  Entitlement to an evaluation in excess of 10 percent for the residuals of a shell fragment wound of the right foot with plantar flexion (Muscle Group XI) is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


